                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TAVARES J. BROWNING,

                      Petitioner,

                      v.                           CAUSE NO.: 3:19-CV-197-JD-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Tavares J. Browning, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (ISP 18-02-0210) where a Disciplinary

Hearing Officer (DHO) found him guilty of Impairment of Surveillance in violation of

Indiana Department of Correction (IDOC) offense B-209. (ECF 1 at 1.) As a result, he

was sanctioned with the loss of 30 days earned credit time. Browning argues that he is

entitled to habeas corpus relief because the charge was not supported by sufficient

evidence.

       When prisoners lose earned credit time in a prison disciplinary hearing, they are

entitled to certain protections under the Due Process Clause: (1) advance written notice

of the charges; (2) an opportunity to be heard before an impartial decision maker; (3) an

opportunity to call witnesses and present documentary evidence in their defense when

consistent with institutional safety and correctional goals; and (4) a written statement by

a fact finder of evidence relied on and the reasons for the disciplinary action. Wolff v.

McDonnell, 418 U.S. 539, 563 (1974).
       Browning argues that the DHO did not have sufficient evidence to find him

guilty because there was no evidence at all. He argues that a description of the curtain

was not provided, he was not shown the curtain, and the precise location of the curtain

was not identified. In the disciplinary context, “the relevant question is whether there is

any evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). “In reviewing a

decision for some evidence, courts are not required to conduct an examination of the

entire record, independently assess witness credibility, or weigh the evidence, but only

determine whether the prison disciplinary board’s decision to revoke good time credits

has some factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999)

(quotation marks omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, the Conduct Report charged Browning as follows:

       While conducting the 9:15pm security walk of the West side of D Cell
       House on Friday, February 16, 2018 I, Officer A. Bauer, warned all
       offenders that curtains, including buckets and plastic on bars, needed to
       be removed. When I returned for the 10:15pm walk I found that Offender
       Browning (DOC #932308) still had a curtain in his cell (DCH 214)[.]

(ECF 1-1 at 1.) Browning was charged and found guilty of violating IDOC offense B-209,

which prohibits “[u]sing curtains, coverings or any other matter or object in an



                                             2
unauthorized manner that obstructs or otherwise impairs the line of vision into an

offender’s cell or room or which obstructs or otherwise impairs any viewing panel or

surveillance equipment, either audio or visual within the facility, including blocking

staff’s view down a range..” Adult Disciplinary Process, Appendix I: Offenses.

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

       The DHO had sufficient evidence to find Browning guilty of impairing

surveillance because the Conduct Report contained sufficient information to find him

guilty. In it, Officer Bauer included a detailed explanation of providing Browning with

a warning that all curtains, including buckets and plastic on bars, needed to be

removed. Officer Bauer then indicated that, an hour later, Browning still had a curtain

in his cell, identified as Cell DCH 214. It was not arbitrary for the DHO to conclude that

Browning had a curtain in his cell that impaired surveillance in violation of IDOC

offense B-209 in light of this report. McPherson, 188 F.3d at 786 (the court is not

“required to conduct an examination of the entire record, independently assess witness

credibility, or weigh the evidence.”). Therefore, the DHO’s finding that Browning was

guilty is supported by some evidence and is not a basis for granting habeas relief.

       If Browning wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.




                                             3
      For these reasons, the habeas corpus petition (ECF 1) is DENIED. The clerk is

DIRECTED to enter judgment and close this case. Tavares S. Browning is DENIED leave

to proceed in forma pauperis on appeal.

      SO ORDERED on April 25, 2019

                                                  /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          4
